                       Case 19-13895-EPK       Doc 58    Filed 10/04/19     Page 1 of 4




         ORDERED in the Southern District of Florida on October 4, 2019.




                                                            Erik P. Kimball, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

        In re:                                                   CASE NO. 19-13895-EPK
                                                                 CHAPTER 13
        HAROLD D ROBINSON and
        DIANA K DELPH-ROBINSON,

               Debtors.
        ____________________________________________/

                                 ORDER DENYING MOTION TO VALUE

                 On August 12, 2019, the Court held a hearing on the Motion to Value and Determined

        Secured Status of Liens on Personal Property Held by General Electric Credit Union (ECF No.

        23; the “Valuation Motion”) filed by the debtors in this case, Harold Robinson and Diana K.

        Delph-Robinson. The Court has also considered the amended response to the Valuation

        Motion filed by General Electric Credit Union (“GECU”). ECF No. 52.

                 In the Valuation Motion, the debtors seek to value a vehicle pursuant to 11 U.S.C. §

        506 for purposes of bifurcating GECU’s claim in this case, so that part of the claim equal to

        the value of the vehicle will be treated as secured and paid with interest over a period of

        years, and the remainder of the claim will be treated as unsecured and receive pro rata

        distributions under the chapter 13 plan. GECU argues that it has a purchase money security
              Case 19-13895-EPK         Doc 58      Filed 10/04/19    Page 2 of 4



interest in the vehicle, which was acquired for the debtors’ personal use within the 910-day

period preceding the filing of this bankruptcy case, and so the so-called hanging paragraph

at the end of 11 U.S.C. § 1325(a) prohibits the bifurcation of GECU’s claim.

       The hanging paragraph of section 1325(a) has three requirements when the debt at

issue relates to a motor vehicle. First, the creditor must have a purchase money security

interest in the vehicle. Second, the debt must have been incurred within 910 days prior to

the bankruptcy case. Third, the collateral for the debt must be a motor vehicle acquired for

the personal use of the debtor. The debtors do not dispute that GECU has a purchase money

security interest in the vehicle, that the vehicle was acquired for the personal use of the

debtors, nor that the debt was incurred within 910 prior to the debtors filing this case. The

debtors argue that because the vehicle is subject to cross-collateralization, meaning that the

vehicle may serve as collateral for other obligations of the debtors to GECU, the hanging

paragraph does not apply.

       GECU concedes that the security agreement relating to the subject vehicle includes a

provision stating that the vehicle serves as collateral not only for the loan made to permit the

debtors to acquire the vehicle, but also for any existing or future loans and lines of credit from

GECU to the debtors. At the time the debtors obtained the subject vehicle financing, the

debtors had other vehicle loans and lines of credit with GECU. As a result, by executing the

security agreement relating to the vehicle, the debtors granted a security interest in that

vehicle not only to secure the purchase money financing at issue here, but also to secure

existing and future financing provided by GECU.

       There is nothing in the hanging paragraph of section 1325(a) that would lead the

Court to conclude that the existence of the cross-collateralization clause in the security

agreement between the debtors and GECU renders the hanging paragraph inapplicable. The



                                                2
               Case 19-13895-EPK         Doc 58       Filed 10/04/19   Page 3 of 4



debtors cited no case law directly on point, and the Texas case law cited by the debtors at the

hearing is distinguishable, as GECU points out in its amended response.

       Perhaps the argument is that because the vehicle in this case was potentially

collateral for other loans, it was not collateral solely for the loan the debtors seek to bifurcate,

and so the hanging paragraph of section 1325(a) does not apply. But the text of the statute

does not support that argument. The statute requires that GECU have a purchase money

security interest. As GECU points out in its amended response, and the debtors do not

dispute, GECU does in fact have a purchase money security interest in the vehicle. That the

vehicle may also be collateral for other obligations does not diminish this fact. See In re

Matthews, 378 B.R. 481, 486-89 (Bankr. D.S.C. 2007) (“[T]he presence of cross-

collateralization clauses . . . does not deprive the Credit Union of a purchase money security

interest or the protection of 11 U.S.C. § 1325(a)(*).”). The statute requires that the debt have

been incurred within 910 days prior to the bankruptcy filing. In this case, there is no dispute

that it was. The statute requires that the collateral for the debt before the Court be a vehicle

acquired for the personal use of the debtors. In this case, the subject vehicle was purchased

for the debtors’ personal use and is indeed the collateral securing GECU’s claim. Although

not clear that this would be material, there was no argument that there is other collateral

for GECU’s claim.      The argument is the opposite, that this vehicle may secure other

obligations, but there is nothing in the statute preventing its application in such a case.

       In light of the foregoing, the debtors may not seek valuation of the subject vehicle and

the Valuation Motion is due to be denied.

       For the foregoing reasons, the Court ORDERS and ADJUDGES that the Motion to

Value and Determined Secured Status of Liens on Personal Property Held by General Electric

Credit Union [ECF No. 23] is DENIED.

                                                ###
                                                 3
              Case 19-13895-EPK         Doc 58      Filed 10/04/19   Page 4 of 4



Copies furnished to:
Colin V Lloyd, Esq.


Colin V Lloyd, Esq. is directed to serve a copy of this order on all appropriate parties and file
a certificate of service.




                                                4
